FILED
                            NOT FOR PUBLICATION                               APR 04 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CALIFORNIA NATIVE PLANT                           No. 14-15677
SOCIETY; et al.,
                                                  D.C. No. 4:06-cv-03604-PJH
              Plaintiffs - Appellants,

 v.                                               MEMORANDUM*

U.S. ENVIRONMENTAL PROTECTION
AGENCY; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                        for the Northern District of California
                 Phyllis J. Hamilton, Chief District Judge, Presiding

                       Argued and Submitted March 17, 2016
                            San Francisco, California

Before: McKEOWN, WARDLAW, and BYBEE, Circuit Judges.

      The California Native Plant Society, the Defenders of Wildlife, and the

Butte Environmental Council (together, “California Native”) appeal the district

court’s order granting their motion for attorneys’ fees, arguing that the court



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
abused its discretion in reducing the amount of fees awarded. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm in part and reverse in part.

      1. The district court abused its discretion in denying California Native’s

request for fees in excess of the statutory maximum rate. In finding that counsel’s

environmental expertise was not necessary, the district court improperly focused

solely on the preliminary injunction proceedings instead of analyzing the case as a

whole. See NRDC v. Winter, 543 F.3d 1152, 1161 (9th Cir. 2008). Considering

the totality of the circumstances, counsel’s “expertise with a complex statutory

scheme,” Pirus v. Bowen, 869 F.2d 536, 541 (9th Cir. 1989), and knowledge of

vernal pool habitats was vital to the success of this litigation. Cf. Winter, 543 F.3d

at 1161; Love v. Reilly, 924 F.2d 1492, 1496 (9th Cir. 1991).

      2. The district court did not abuse its discretion in reducing the lodestar to

reflect California Native’s partial success. “A reduced fee award is appropriate if

the relief, however significant, is limited in comparison to the scope of the

litigation as a whole.” Hensley v. Eckerhart, 461 U.S. 424, 440 (1983). The

jurisdictional discovery was not relevant to California Native’s successful claim,

and the district court “provide[d] a clear and concise explanation to justify” its

decision to estimate and exclude the attorney hours dedicated to that discovery.

Gonzalez v. City of Maywood, 729 F.3d 1196, 1205 (9th Cir. 2013).


                                           2
      Because we affirm in part and reverse in part, each party shall bear its own

costs on appeal.

      AFFIRMED IN PART; REVERSED IN PART; REMANDED.




                                         3